In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 498-255; to the Court of Appeal, Fourth Circuit, No. 2010-K-1041.
Writ granted. We find the district court abused its discretion. Therefore, we reverse. New Orleans Police Department Forensic Examiner Troy Dickerson is allowed to testify as an expert witness in the area of fingerprint collection, examination, and analysis. This case is remanded to the district court for further proceedings.
JOHNSON, J., would deny.